Citation Nr: 1456140	
Decision Date: 12/22/14    Archive Date: 01/02/15

DOCKET NO.  10-36 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation (DIC) benefits on the basis of service connection for the cause of the Veteran's death.

2.  Entitlement to accrued benefits.

3.  Entitlement to death pension benefits.


REPRESENTATION

Appellant represented by:	AMVETS




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Kordich, Senior Counsel


INTRODUCTION

The Veteran served on active duty from January 1958 to January 1961 and from February 1961 to February 1978.  He died in January 2009.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from adjudicatory actions taken in September 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which denied the matters on appeal.  

In a December 2012 decision, the Board remanded the issues on appeal for further development.  The case was thereafter returned to the Board.  The Board finds that the December 2012 remand instructions were substantially complied with.

In August 2013, the appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.

All documents on the Virtual VA paperless claims system and the Veterans Benefits Management System (VBMS) have been reviewed and considered.
FINDINGS OF FACT

1.  The Veteran died in January 2009.  The death certificate lists the immediate cause of death as gastric adenocarcinoma with no underlying cause noted.

2.  At the time of the Veteran's death, service connection was in effect for cardiomegaly associated with hypertension; venous insufficiency of the right lower extremity; venous insufficiency of the left lower extremity; diabetes mellitus; peripheral neuropathy of the left lower extremity; peripheral neuropathy of the right lower extremity; and hypertension with a combined disability rating of 70 percent from March 2008.

3.  The evidence is at least in equipoise as to whether the Veteran's service-connected disabilities contributed substantially and materially to his death, or hastened it, or otherwise aided or lent assistance to his death.

4.  At the time of his death, the Veteran did not have a pending claim for VA benefits.

5.  A finding of service connection for the cause of the Veteran's death is a greater benefit than death pension benefits.


CONCLUSIONS OF LAW

1.  Service connected disabilities contributed substantially or materially to cause the Veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2014).

2.  The criteria for entitlement to accrued benefits have not been met.  38 U.S.C.A. §§ 5107, 5121(a) (West 2014); 38 C.F.R. § 3.1000(a) (2014). 
3.  As a greater benefit is awarded, the claim for death pension benefits is dismissed.  38 U.S.C.A § 7105 (West 2014); 38 C.F.R. § 3.152 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted in this case.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, as regards the claims herein decided on appeal.  The appellant must not assume that the Board has overlooked any pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id. 


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In the context of a claim for DIC benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing a § 5103(a)-compliant notice.

In this case, the Veteran was service-connected for cardiomegaly associated with hypertension, rated as 30 percent disabling; venous insufficiency of the right lower extremity, rated as 20 percent disabling; venous insufficiency of the left lower extremity, rated as 20 percent disabling; diabetes mellitus, rated as 20 percent disabling; peripheral neuropathy of the left lower extremity, rated as 10 percent disabling; peripheral neuropathy of the right lower extremity, rated as 10 percent disabling; and hypertension, rated as noncompensable or 0 percent disabling with a combined disability rating of 70 percent from March 2008.  In April, June, and July 2009 the claimant was sent letters which explained VA's duty to assist her with developing evidence in support of her claims.  This notice provided adequate explanatory notification, pursuant to Hupp, and informed the appellant of each disability for which the Veteran was service-connected at the time of his death.
 
The Board finds that the duty to notify the appellant has therefore been satisfied.  The appellant has received all essential notice (or otherwise demonstrated actual knowledge of the pertinent contents of such notice), has had a meaningful opportunity to participate in the development of her claims, and has not been prejudiced by any technical notice deficiency along the way.  In any event, the appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA also must make reasonable efforts to assist the appellant with obtaining evidence that is necessary in order to substantiate the claims for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has obtained the Veteran's service treatment records, private treatment records, death certificate, and a statement from a private doctor.  Also of record are the transcripts of the Board hearing conducted in August 2013.  The Board is not aware, and the appellant has not suggested the existence of, any additional pertinent and available evidence not yet received. 

In conclusion, based on the foregoing, the Board finds that the appellant has not been prejudiced by any failure of VA in its duties to notify and assist her, and that any such violations could be no more than harmless error.  See Conway, supra. 

Relevant Laws and Regulations

Regarding a claim for service connection for the cause of a veteran's death, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to cause death.  38 C.F.R. § 3.312.  When it is determined that a veteran's death was service connected, his surviving spouse and/or children are generally entitled to dependency and indemnity compensation.  See 38 U.S.C.A. § 101 (West 2014). 

The death of a veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  The service-connected disability will be considered the principal (primary) cause of death when such disability, either singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  The service-connected disability will be considered a contributory cause of death when it contributed so substantially or materially to death that it combined to cause death, or aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  The debilitating effects of a service-connected disability must have made the decedent materially less capable of resisting the fatal disease or must have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995). 

The regulations provide that service-connected diseases involving active processes affecting vital organs should receive careful consideration as a contributing cause of death from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of the disease primarily causing death.  38 C.F.R. § 3.312(c)(3).  Moreover, there are primary causes of death, which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions.  A service-connected disability is not generally held to have accelerated death unless such disability affects a vital organ and was itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4). 

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability benefits. In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54. 

The law provides that, upon the death of a veteran, a surviving spouse may be paid periodic monetary benefits to which the veteran was entitled at the time of the veteran's death, and which were due and unpaid for a period not to exceed two years, based on existing rating decisions or other evidence that was on file when he died.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2014). An amendment to 38 U.S.C.A. § 5121 removed the two-year restriction upon payment of accrued benefits, providing that a claimant may recover the full amount due prior to the date of the veteran's death.  This amendment applies only to deaths occurring on or after the date of enactment, which was December 16, 2003.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 104, 117 Stat. 2651 (Dec. 16, 2003).  Since in this case the Veteran died following the date of enactment, the revised provision is applicable.

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit (Federal Circuit) concluded that, for a surviving spouse to be entitled to accrued benefits, "the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision."  Therefore, in order for a claimant to prevail on an accrued benefits claim, the record must show that (i) the appellant has standing to file a claim for accrued benefits, (ii) the veteran had a claim pending at the time of death, (iii) the veteran would have prevailed on the claim if he had not died; and (iv) the claim for accrued benefits was filed within one year of the veteran's death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000; Jones, supra. 

Claims for accrued benefits are derivative in nature, such that a "claimant's entitlement is based on [a] veteran's entitlement" to service connection.  Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed Cir. 1996).  The claim is based on evidence in the file at date of death, which means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death, in support of a claim for VA benefits pending on the date of death.  38 C.F.R. § 3.1000(d)(4). 

Factual Background

In the present case, the Veteran's death certificate discloses that he died in January 2009.  The immediate cause of death is identified as gastric adenocarcinoma.  No underlying cause or causes were noted.  At the time of his death, no claim by him for VA benefits was pending.

At the time of his death, the Veteran was service-connected for cardiomegaly associated with hypertension; venous insufficiency of the right lower extremity; venous insufficiency of the left lower extremity; diabetes mellitus; peripheral neuropathy of the left lower extremity; peripheral neuropathy of the right lower extremity; and hypertension with a combined disability rating of 70 percent from March 2008.

Private treatment records show that the Veteran was initially admitted to one hospital in December 2008 with a history of decreased appetite and increased lethargy.  He was subsequently transferred to another facility five days later.  Testing revealed a large ulcerated mass in the stomach.  Further testing was positive for poorly differentiated adenocarcinoma.  It was determined that the Veteran was not a very good surgical candidate and that the ability to stage chemotherapy was not a good option.  The Veteran was discharged to home hospice.  The Veteran died in January 2009, with a listed cause of death of gastric adenocarcinoma.  

The Veteran's service treatment records do not show that he had any digestive problems while he was on active duty.  In addition, there was no diagnosis of cancer while the Veteran was on active duty nor was a gastric ulcer or cancer manifested to a compensable degree within one year of discharge from active service.

At her August 2013 Travel Board hearing, the Appellant testified that she believed that chewing tobacco, herbicides, and microwave towers the Veteran was exposed to while in service led to his gastric adenocarcinoma.  The appellant also testified that A.R.C., D.O. wrote an opinion concerning the Veteran's cause of death.

A statement on file from A.R.C., D.O., dated in May 2012 stated:

The Veteran died as a result of gastric cancer in early 2009.  He also had type 2 diabetes, hypertension, hyperlipidemia, and had suffered a stroke.  While his cancer was his primary cause of death, his other medical conditions resulted in significant comorbidities and likely contributed to his demise.

The appellant seeks service connection for the cause of the Veteran's death under the provisions of 38 U.S.C.A. § 1310, maintaining that either the Veteran's death is related to service on the basis that his gastric cancer was the result of his in-service exposure to herbicides, or that one or more of the Veteran's service connected conditions may have been contributory to his death; or that in the alternative, the cause of death on the death certificate may have been related to one or more of his service-connected conditions.

After reviewing the evidence of record, and granting the appellant the benefit of the doubt in the matter, the Board finds that the evidence supports a causal relationship between the cause of the Veteran's death and his service-connected disabilities.  The only medical opinion of record addressing the etiology of the Veteran's death is the statement of A.R.C., D.O. She essentially concluded that there were debilitating effects and a general impairment of health caused by the service-connected disabilities which rendered the Veteran less capable of resisting the effects of an unrelated disability. 

As evidence has been submitted to show that the Veteran's service-connected disabilities exacerbated his subsequent health problems, including gastric adenocarcinoma, which in turn caused the Veteran's death, the evidence taken as a whole tends to establish a causal connection between the Veteran's death and his service-connected disabilities.  Therefore, the appellant's claim of service connection for the cause of the Veteran's death is granted.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312.  The May 2012 medical opinion linking the death to service-connected disabilities does not appear to be based on an inaccurate premise.  Additionally, the opinion stands uncontradicted. Consequently, with the resolution of reasonable doubt in the appellant's favor, the appeal is granted. 

Accrued Benefits

As explained previously, upon the death of a veteran, periodic monetary benefits to which the veteran was entitled at the time of death are payable to a proper claimant.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a).  There is no basis for an accrued benefits claim unless the veteran from whom the accrued benefits claim derives had a claim for VA benefits pending at the time of death.  Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 1998). 

At the time of the Veteran's death in January 2009, there was no claim that was still pending.  At her August 2013 Travel Board hearing the appellant testified that she believed the Veteran had filed a claim for another disability before his death in 2009, but was not positive.  The record does not show that the Veteran had an outstanding claim pending at the time of his death.  The last rating decision prior to his death was dated in October 2008, and granted service connection for diabetes mellitus, hypertension, cardiomegaly; venous insufficiency of the right lower and left lower extremities, peripheral neuropathy of the right lower and left lower extremities; and denied service connection for diabetic retinopathy  After the Veteran was notified of the rating decision and of his right to appeal, the Veteran did not initiate an appeal of the rating decision prior to his death three months later. 

The Board finds that there were no pending, unadjudicated claims at the time of the Veteran's death.  The appellant has not, at any time during this appeal, identified a specific claim which was pending at the time of the Veteran's death.  The Board concludes that the appellant does not have a valid accrued benefits claim.  See 38 C.F.R. § 3.1000(a), (c).  As such, the Board finds that the preponderance of the evidence is against the appellant's claim. Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

Nonservice-connected pension

As DIC based on service connection for cause of death is a greater award, the claim for death pension benefits is considered moot, and must be dismissed.  38 C.F.R. § 3.151(a) (a claim may be considered for compensation or pension, but the greater benefit will be awarded unless the claimant requests otherwise). 





ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.

Entitlement to accrued benefits is denied.

The appeal for entitlement to a nonservice-connected death pension is dismissed.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


